Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rui Cheng Xu (Reg. L1370) on 08/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method of automated property value calculation, the method comprising: 
ing the steps of: 
receiving historic financial transaction data for a first number of real estate properties over a specified time frame; 
receiving characteristic data regarding the first number of real estate properties, wherein the characteristic data comprises a number of defined categories; 
creating features for the first number of real estate properties, wherein the features are attributes that are shared by all units of the first number of real estate properties;
receiving historic demographic data for a number of demographic parameters over the specified time frame, wherein the historic demographic data corresponds to defined geographic regions in which the first number of real estate properties are located;
 extracting market sentiment regarding the first number of real estate properties from unstructured data sources; 
determining tenant information from a tenant mapping related to the first number of real estate properties; 
building and training a predictive valuation model based on the historic financial transaction data, the characteristic data, the features, and the historic demographic data; 
calculating individual values for a second number of real estate properties with the predictive valuation model according to characteristics of the second number of real estate properties, wherein the calculation of individual values for the second number of real estate properties further considers the market sentiment and the tenant information of the first number of real estate properties; 
aggregating the individual values of the second number of real estate properties; 
receiving financial transaction data for the second number of real estate properties in real time as the financial transaction data for the second number of real estate properties come to market; and Page 2 of 20 
Choi et al. - 16/807,440calculating a net asset value of the second number of real estate properties according to the aggregated individual values and the financial transaction data for the second number of real estate properties; and
after training the predictive valuation model:
receiving new real estate financial transaction data, new real estate characteristic data, and new demographic data at specified periodic time intervals; and 
retraining the predictive valuation model based on the new real estate financial transaction data, the new real estate characteristic data, and the new demographic data for each specified time interval.
4. (Canceled)
11. (Currently Amended) A system for automated property value calculation, the system comprising: 
a storage device configured to store program instructions; and 
one or more processors operably connected to the storage device and configured to execute the program instructions to cause the system to: 
receive historic financial transaction data for a first number of real estate properties over a specified time frame; 
receive characteristic data regarding the first number of real estate properties, wherein the characteristic data comprises a number of defined categories; 
create features for the first number of real estate properties, wherein the features are attributes that are shared by all units of the first number of real estate properties; 
receive historic demographic data for a number of demographic parameters over the specified time frame, wherein the historic demographic data corresponds to defined geographic regions in which the first number of real estate properties are located;
extract market sentiment regarding the first number of real estate properties from unstructured data sources; 
determining tenant information from a tenant mapping related to the first number of real estate properties; 
build and train a predictive valuation model based on the historic financial transaction data, the characteristic data, the features, and the historic demographic data; 
calculate individual values for a second number of real estate properties with the predictive valuation model according to characteristics of the second number of real estate properties, wherein the calculation of individual values for the second number of real estate properties further considers the market sentiment and the tenant information of the first number of real estate properties; 
aggregate the individual values of the second number of real estate properties; 
receive financial transaction data for the second number of real estate properties in real time as the financial transaction data for the second number of real estate properties come to market; 
calculate a net asset value of the second number of real estate properties according to the aggregated individual values and the financial transaction data for the second number of real estate properties; and
after training the predictive valuation model:
receive new real estate financial transaction data, new real estate characteristic data, and new demographic data at specified periodic time intervals; and 
retrain the predictive valuation model based on the new real estate financial transaction data, the new real estate characteristic data, and the new demographic data for each specified time interval.
14. (Canceled)
21. (Currently Amended) A computer program product for automated property value calculation, the computer program product comprising: 
a non-volatile computer readable storage medium having program instructions stored thereon to perform the steps of: 
receiving historic financial transaction data for a first number of real estate properties over a specified time frame; 
receiving characteristic data regarding the first number of real estate properties, wherein the characteristic data comprises a number of defined categories; 
creating features for the first number of real estate properties, wherein the features are attributes that are shared by all units of the first number of real estate properties; 
receiving historic demographic data for a number of demographic parameters over the specified time frame, wherein the historic demographic data corresponds to defined geographic regions in which the first number of real estate properties are located;
extracting market sentiment regarding the first number of real estate properties from unstructured data sources; 
determining tenant information from a tenant mapping related to the first number of real estate properties; 
building and training a predictive valuation model based on the historic financial transaction data, the characteristic data, the features, and the historic demographic data; 
calculating individual values for a second number of real estate properties with the predictive valuation model according to characteristics of the second number of real estate properties, wherein the calculation of individual values for the second number of real estate properties also considers the market sentiment and the tenant information of the first number of real estate properties;
aggregating the individual values of the second number of real estate properties; 
receiving financial transaction data for the second number of real estate properties in real time as the financial transaction data for the second number of real estate properties come to market; 
calculating a net asset value of the second number of real estate properties according to the aggregated  individual values and the financial transaction data for the second number of real estate properties; and
after training the predictive valuation model:
receiving new real estate financial transaction data, new real estate characteristic data, and new demographic data at specified periodic time intervals; and 
retraining the predictive valuation model based on the new real estate financial transaction data, the new real estate characteristic data, and the new demographic data for each specified time interval.
Allowable Subject Matter
Claims 1-3, 5, 7-13, 15, 17-21 and 24-25 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
None of the cited references, alone or in combination discloses an automated property value calculation model as specifically claimed.
Specifically the combination does not disclose or make obvious building and training a valuation model based on financial transaction data, characteristics data of the properties, features shared by all properties and demographic data in order to calculate net asset value that further takes into consideration market sentiment and tenant information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/12/2022, with respect to 35 USC 112 1st and 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 7-13, 15, 17-21 and 24-25has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A simple model of a speculative housing market, Roberto Dieci · FrankWesterhoff, 6 December 2011- Abstract We develop a simple model of a speculative housing market in which the demand for houses is influenced by expectations about future housing prices. Guided by empirical evidence, agents rely on extrapolative and regressive forecasting rules to form their expectations.
Essays on Housing Markets and Monetary Policy, Xiaojin Sun, April 22, 2015 -This dissertation consists of three essays on housing markets and monetary policy. The first essay focuses on the impact of monetary policy on U.S. local housing markets and finds that monetary policy has uneven impacts on local housing markets, and that the magnitude of the impacts are correlated with housing supply regulations.
Incorporating Systematic Taste Variation into Models of Residential Location Choice, M WILLIAM SERMONS, June 1998 - This research draws on multi-disciplinary residential location literature to identify potential sources of taste variation and employs various analytical techniques, including full and partial segmentation, to represent systematic variations in taste for housing, population, and accessibility attributes among households in the San Francisco, California, metropolitan area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689